DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20170345265 (Zhao et al).
	Regarding claim 1, Zhao et al. discloses: “a building evacuation method (ABSTRACT: “a building and an evacuation system and method”; FIG. 3; [0040]: “The basic principle of dynamically generating the optimum escape route will be exemplarily described below in combination with FIG. 3; FIG. 4; [0050]: “FIG. 4 is a schematic diagram of a flow of an evacuation method”), comprising: 1) capturing image data of a region  by a plurality of sensors (FIG. 1: 12) to track a moving state of people in the region ([0026]: “the dynamic acquisition terminals 12 for behavior statistic information of people can acquire the video information or audio and video information of people within a range monitored thereby through the camera devices”; [0029]: “the dynamic acquisition terminal 12 for behavior statistic information of people mainly comprises a sensor 121 and an analysis 
component 123.  The sensor 121 specifically can be a sensor of any kind such as 
a camera device which can acquire video information or audio and video information of people”); 2) detecting, in the moving state of the people being tracked, an object specified by at least one set abnormal mode, and matching the object with the abnormal mode ([0030]: “The analysis processing includes, but not limited to, crowdedness degree estimation, people detection, people flow estimation, body posture detection (such as detection of normal body postures and/or abnormal body postures), abnormal sound analysis and/or video classification analysis”); and 3) generating an indication representing an abnormality of evacuation behavior based on the abnormal mode after being matched” ([0030]: “generation of people's behavior statistic information data in the data generation subcomponent 1233; the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”; [0036]: “the people's behavior statistic information data output by the terminal 12, together with other types of data detected by the detector 11, can be transmitted to a fire alarm control 
system 13 in the building, and then are transmitted to the escape route generation device 15 through the fire alarm control system 13”; [0037]: “the fire alarm control system 13 can also transmit the received people's behavior statistic information data to displaying devices controlled thereby and corresponding people's behavior statistic information data are intuitively displayed”).
Zhao et al. disclose: “a building evacuation system (ABSTRACT: “a building and an evacuation system and method”; FIG. 1: 10; [0019]: “FIG. 1 is a schematic diagram of a modular structure of an evacuation system”), comprising: a processing unit (FIG. 1: 13) configured to process image data of a region captured by a plurality of sensors (FIG. 1: 11, 12, 13, 15; [0026]: “The dynamic acquisition terminals 12 for behavior statistic information of people can specially include camera devices in this embodiment, which can acquire video information (i.e., original video information) in real time”; [0036]: “data output by the terminal 12, together with other types of data detected by the detector 11, can be transmitted to a fire alarm control system 13 in the building, and then are transmitted to the escape route generation device 15 through the fire alarm control system 13 after the fire alarm control system 13 determines to trigger an alarm”) to track a moving state of people in the region ([0026]: “the dynamic acquisition terminals 12 for behavior statistic information of people can acquire the video information or audio and video information of people within a range monitored thereby through the camera devices”; [0029]: “the dynamic acquisition terminal 12 for behavior statistic information of people mainly comprises a sensor 121 and an analysis component 123.  The sensor 121 specifically can be a sensor of any kind such as a camera device which can acquire video information or audio and video information of people”); a matching unit (FIG. 1: 123; [0030]: “the analysis component 123 comprises an information analysis processing subcomponent 1231 and a data generation subcomponent 1233, wherein the analysis processing subcomponent 1231 is used for performing analysis processing to the received video information”) configured to match an object specified by at least one abnormal mode ([0030]: “The analysis processing includes, but not limited to, crowdedness degree estimation, people detection, people flow estimation, body posture detection (such as detection of normal body postures and/or abnormal body postures), abnormal sound analysis and/or video classification analysis”) and detected in the moving state of the ([0030]: “The analysis processing includes, but not limited to, crowdedness degree estimation, people detection, people flow estimation, body posture detection (such as detection of normal body postures and/or abnormal body postures), abnormal sound analysis and/or video classification analysis.”); and a responding unit (FIG. 1: 10, 15, 17; [0036]: “FIG. 1, the evacuation system 10 comprises an escape route generation device 15, which can be arranged in the main controller of the evacuation system 10”) configured to generate an indication ([0046]: Continuously as shown in FIG. 1, the evacuation system 10 further comprises an evacuation indicating system 17.  Escape route information generated by the escape route generation device 15 is transmitted to the evacuation indicating system 17”) representing an abnormality of evacuation behavior based on the abnormal mode after being matched” ([0030]: “generation of people's behavior statistic information data in the data generation subcomponent 1233; the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”; [0036]: “the people's behavior statistic information data output by the terminal 12, together with other types of data detected by the detector 11, can be transmitted to a fire alarm control system 13 in the building, and then are transmitted to the escape route generation device 15 through the fire alarm control system 13”; [0037]: “the fire alarm control system 13 can also transmit the received people's behavior statistic information data to displaying devices controlled thereby and corresponding people's behavior statistic information data are intuitively displayed”).
	With respect to claims 2 and 9, Zhao et al. discloses: “the sensors being 2D or 3D imaging sensors (FIG. 1: 12; [0026]: “The dynamic acquisition terminals 12 for behavior statistic information of people can specially include camera devices in this embodiment, which can acquire video information (i.e., original video information) in real time”; [0029]: “The sensor 121 specifically can be a sensor of any kind such as a camera device which can acquire video information”), or depth sensors”.
	Regarding claims 3 and 10, Zhao et al. discloses: “arranging the plurality of the sensors in the region at positions of different viewing angles such that between the plurality of the sensors, there are continuous fields of view that are adjacent to each other or partially overlapped with each other” ([0027]: The dynamic acquisition terminals 12 for behavior statistic information of people can be installed and fixed in the building at positions such as evacuation node key positions at which the behaviors of people can be easily monitored when sudden accidents happen”; “the fixing and installation positions of the dynamic acquisition terminals 12 for behavior statistic information of people in the building are recorded in the evacuation system 10, such that the behavior statistic information data of the people at all corresponding evacuation nodes can be acquired”).
	With respect to claims 4 and 11, Zhao et al. discloses: “the object comprises at least one of the following parameters: a moving speed of a people flow, a moving acceleration of a people flow, a moving direction of a people flow, a density of a people flow, a length of a people flow, a height of a people flow, an area of a people flow, a volume of a people flow, the number of people, a moving speed of an individual, a moving acceleration of an individual, a moving direction of an individual, a height of an individual, a volume of an individual, and a position of an individual” ([0030]: “generation of people's behavior statistic information data in the data generation subcomponent 1233; the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”).
	Regarding claims 5 and 12, Zhao et al. discloses: “the abnormal mode comprises any one of the following situations or a combination thereof: 1) a people flow is crowded ([0030]: “the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”); 2) a moving direction is wrong; 3) a moving speed is too fast, too slow, or a movement stops” ([0043]: “the people's behavior statistic information data, the people crowdedness degree on the current escape route, the direction and speed of escape people flow and the like can be known in real time”). 
	With respect to claims 6 and 13, Zhao et al. discloses: “the abnormal mode is predefined ([0030]: “The analysis processing includes, but not limited to, crowdedness degree estimation, people detection, people flow estimation, body posture detection (such as detection of normal body postures and/or abnormal body postures), abnormal sound analysis and/or video classification analysis”), or defined according to real-time conditions of the building” ([0034]: “in the dynamic acquisition terminal 12 for behavior statistic information of people in this embodiment, the video information or audio and video information received thereby is real-time and dynamic, the analysis processing and generation process is also dynamically performed in real time and thereby the people's behavior statistic information data can be dynamically transmitted in real time”).
	Regarding claims 7, Zhao et al. discloses: “the object specified by the abnormal mode ([0030]: “the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”) is detected in a global coordinate system ([0042]: “As shown in FIG. 3, exemplary vertexes a, b, c, d, e, f and g in FIG. 3 stand for route nodes in the building (i.e., joint points of two or multiple routes), and can also be understood as evacuation nodes), and wherein the image data is converted from a sensor coordinate system to the global coordinate system through sensor calibration” ([0039]: “in the process of dynamically computing the optimum escape route, the escape route generation device 15 can also acquire other static data, such as length and width information of an escape route, planar and vertical route network, a building's 3D route network and a static escape node distribution map”).
	With respect to claim 14, Zhao et al. discloses: “a calibrating unit (FIG. 1: 15) configured to convert the image data from a sensor coordinate system to a global coordinate system ([0039]: “in the process of dynamically computing the optimum escape route, the escape route generation device 15 can also acquire other static data, such as length and width information of an escape route, planar and vertical route network, a building's 3D route network and a static escape node distribution map”) such that the object specified by the abnormal mode ([0030]: “the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”) is detected in the global coordinate system” ([0042]: “As shown in FIG. 3, exemplary vertexes a, b, c, d, e, f and g in FIG. 3 stand for route nodes in the building (i.e., joint points of two or multiple routes), and can also be understood as evacuation nodes).
	Regarding claim 15. Zhao et al. discloses: “a controller, comprising a memory and a processor, wherein programs are stored in the memory, and when the programs are executed by the processor ([0046]: “The evacuation sign information generation device 171 can be arranged in the main controller of the evacuation system and can receive the optimum escape route information, such that evacuation sign information can be dynamically generated and be correspondingly transmitted to the indicating devices 173 for display”), the method according to claim 1 is implemented (FIG. 1: 11-17; FIG. 4; [0060]: “allocating the functions of the analysis components 123 of the dynamic acquisition terminals 12 for behavior statistic information into the fire alarm control system 13 and integrating the evacuation sign information generation device 171 and the escape route generation device 15 together”).
Zhao et al. discloses: “a building evacuation system (FIG. 1: 10; [0019]: “FIG. 1 is a schematic diagram of a modular structure of an evacuation system”), comprising: a data capture module comprising a plurality of sensors (FIG. 1: 11, 12; [0026]: “The dynamic acquisition terminals 12 for behavior statistic information of people can specially include camera devices in this embodiment, which can acquire video information (i.e., original video information) in real time”); a control module comprising the controller according to claim 15 (FIG. 1: 13; [0036]: “data output by the terminal 12, together with other types of data detected by the detector 11, can be transmitted to a fire alarm control system 13 in the building, and then are transmitted to the escape route generation device 15 through the fire alarm control system 13 after the fire alarm control system 13 determines to trigger an alarm”); and a terminal module (FIG. 1: 17) configured to receive an indication from the controller (FIG. 1: 13, 15) which represents an abnormality of evacuation behavior ([0030]: “generation of people's behavior statistic information data in the data generation subcomponent 1233; the generated people's behavior statistic information data include, but not limited to, people crowdedness degree, people flow mode, people's moving speed, people's falling degree, people's abnormal sound and/or abnormal moving objects”) and has a device for reflecting the indication” ([0046]: “the evacuation indicating system 17 comprises an evacuation sign information generation device 171 and a plurality of indicating devices 173. The evacuation sign information generation device 171 can be arranged in the main controller of the evacuation system and can receive the optimum escape route information, such that evacuation sign information can be dynamically generated and be correspondingly transmitted to the indicating devices 173 for display”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                           11/12/2021
Primary Examiner                       AU2644